                      Case 2:20-cv-08223-VBF-PVC Document 23-2 Filed 01/25/21 Page 1 of 4 Page ID #:146



                                       1   CRAIG J. MARIAM (SBN: 225280)
                                       2   cmariam@grsm.com
                                           DINESH JOSHI (SBN: 303275)
                                       3   djoshi@grsm.com
                                       4   GORDON REES SCULLY MANSUKHANI, LLP
                                           633 West Fifth Street, 52nd Floor
                                       5   Los Angeles, CA 90071
                                       6   Telephone: (213) 576-5000
                                           Facsimile: (877) 306-0043
                                       7
                                       8   Attorneys for Defendant
                                           TRI-VIN IMPORTS, INC.
                                       9
                                      10                         UNITED STATES DISTRICT COURT
                                      11                        CENTRAL DISTRICT OF CALIFORNIA
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd Floor




                                      12
                                                                                          Case No. 2:20-cv-08223-VBF-PVC
      Los Angeles, CA 90071




                                      13   VAMPIRE FAMILY BRANDS, LLC

                                      14                                                  Honorable District Judge Valerie
                                                                                          B. Fairbank
                                      15                             Plaintiff,
                                                                                          DECLARATION OF MARC
                                      16
                                                                                          OLIVEIRA IN SUPPORT OF
                                      17         vs.                                      DEFENDANT TRI-VIN
                                                                                          IMPORTS, INC.’S MOTION TO
                                      18
                                           S.C. CRAMELE RECAS, S.A., TRI-                 DISMISS FOR LACK OF
                                      19   VIN IMPORTS, INC. and DOES 1 - 20              PERSONAL JURISDICTION
                                      20
                                      21                             Defendants.
                                      22
                                                                                          Complaint Filed: September 8, 2020
                                      23
                                      24
                                                 I, Marc Oliveira, declare as follows:
                                      25
                                                 1.     I am over the age of eighteen and am competent to testify to the facts
                                      26
                                           stated in this declaration. I am the President of Tri-Vin Imports, Inc. (“Tri-Vin”), a
                                      27
                                           defendant in this action. As President of Tri-Vin, I am responsible for overseeing
                                      28

                                                                                    -1-
                                                                   DECLARATION OF MARC OLIVEIRA
                      Case 2:20-cv-08223-VBF-PVC Document 23-2 Filed 01/25/21 Page 2 of 4 Page ID #:147



                                       1   the company’s product procurement, sales, marketing, accounting, and other
                                       2   operations and functions. The information contained in this declaration is of my
                                       3   own personal knowledge, and if called to testify in court, I could and would testify
                                       4   in accord. As to facts stated on information and belief, I believe them to be true.
                                       5   Each document, including contracts and correspondences, relied on or referenced
                                       6   in this declaration has been created and kept in the course of regularly conducted
                                       7   business activity, and it has been the regular practice of Tri-Vin to create and
                                       8   maintain these records as part of its regularly conducted business activity.
                                       9         2.     Tri-Vin Imports, Inc. is an importer and distributor of wine servicing
                                      10   retailers, wholesalers, and distributors. Tri-Vin was formed and incorporated in the
                                      11   State of New York on September 9, 1988, under New York State Department of
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd Floor




                                      12   State ID # 1290701. Since its formation in 1988, Tri-Vin has always maintained its
      Los Angeles, CA 90071




                                      13   corporate headquarters and principal place of business in the State of New York.
                                      14   Attached hereto as Exhibit A is a true and correct copy of Tri-Vin’s Articles of
                                      15   Incorporation, filed with the New York Secretary of State on September 9, 1988.
                                      16         3.     Tri-Vin is a New York corporation with its principal place of business
                                      17   in New Rochelle, New York. All corporate decision-making, including any
                                      18   marketing and advertising campaigns, policies, and strategies, as well as wine
                                      19   purchasing decisions, occur in New York. All significant business records are
                                      20   stored in New York. Tri-Vin’s executive management team, including myself, are
                                      21   based in New York, with one executive team member located elsewhere on the
                                      22   East Coast. All accounting and bookkeeping are performed and maintained in
                                      23   New York.
                                      24          4.    Tri-Vin does not tailor and specifically target its advertising or
                                      25   marketing at California. Tri-Vin maintains a website, www.tri-vin.com, which is
                                      26   registered to Tri-Vin’s New York address. Visitors to Tri-Vin’s website can use a
                                      27   zip code search to locate wines and vendors. Searches for zip codes within
                                      28   California return the following statement, “www.tri-vin.com says Zip Code is not

                                                                                    -2-
                                                                   DECLARATION OF MARC OLIVEIRA
                      Case 2:20-cv-08223-VBF-PVC Document 23-2 Filed 01/25/21 Page 3 of 4 Page ID #:148



                                       1   in our system. We primarily serve NY, NJ, and CT. Please contact us at
                                       2   products@tri-vin.com to get product stock information nationally.” The website
                                       3   does not contain any content directed specifically at residents of California.
                                       4         5.     Tri-Vin’s late founder, João Oliveira, resided in the State of New
                                       5   York at all times relevant to Plaintiff Vampire Family Brands, LLC’s (“VFB”)
                                       6   complaint.
                                       7         6.     I reside in the State of New York, and worked from Tri-Vin’s New
                                       8   Rochelle, New York office at all times relevant to Plaintiff VFB’s complaint.
                                       9         7.     Tri-Vin Imports, Inc. registered its New York corporation with the
                                      10   State of California on June 9, 2003. On October 16, 2006, over 14 years ago, Tri-
                                      11   Vin Imports, Inc. surrendered its registration with the State of California. Attached
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd Floor




                                      12   hereto as Exhibit B is a true and correct copy of Tri-Vin’s Certificate of Surrender
      Los Angeles, CA 90071




                                      13   of Right to Transact Intrastate Business in the State of California.
                                      14         8.     Tri-Vin does not own, operate, or maintain any corporate offices or
                                      15   facilities in California. Tri-Vin does not receive official company mail in
                                      16   California. Tri-Vin is not registered to do business in California, does not maintain
                                      17   an agent for service of process in California, and does not maintain any bank
                                      18   accounts in California.
                                      19         9.     I do not travel regularly to California for wine shows. I have not
                                      20   attended any wine shows, including those hosted by an industry organization
                                      21   known as ECRM, in California in the last 4 to 5 years. The adult beverage trade
                                      22   shows hosted by ECRM, who connects buyers and suppliers in various goods
                                      23   related services, rotates around the country in different states such as Georgia and
                                      24   Louisiana, not just California. During 2020, ECRM’s trade show did not occur in
                                      25   person given the pandemic. The ECRM trade show was held in Georgia and
                                      26   Louisiana in 2018 and 2019.
                                      27         10.    In 2020, Tri-Vin sold 391 units of “Bloody Merlot” to California,
                                      28   constituting 0.0122% of Tri-Vin’s total national sales. Tri-Vin sold “Bloody
                                                                                    -3-
                                                                     DECLARATION OF MARC OLIVEIRA
Case 2:20-cv-08223-VBF-PVC Document 23-2 Filed 01/25/21 Page 4 of 4 Page ID #:149
